       Case 2:17-cv-00246-RWS Document 126 Filed 12/12/19 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION


AMY DUNN, individually and as the
natural parent of DANIELLE
DEMONBREUN, JAMES DUNN, and
RONALD CURTIS PATTERSON,
                                               CIVIL ACTION NO.
              Plaintiffs,                      2:17-CV-0246-RWS

       v.

COLUMBIA NATIONAL
INSURANCE COMPANY,

             Defendant.


                                    ORDER

      This case is before the Court on Columbia’s Motion for Reconsideration

[107] of the Court’s September 30, 2019 Order [103]. The Court has carefully

reviewed the record, and, for the reasons set forth below, Columbia’s motion is

GRANTED.

                                   Background

      The Court set out the background for this case in its September 30, 2019

Order [103] (“Order”). Briefly, this action involves disputed automobile insurance

coverage for a traffic accident and subsequent lawsuit in the State Court of Hall
       Case 2:17-cv-00246-RWS Document 126 Filed 12/12/19 Page 2 of 7




County, Georgia. The defendant in the underlying lawsuit, Ronald Curtis

Patterson, admitted liability for hitting and injuring the plaintiffs, members of the

Dunn family, with a truck as they were walking out of a Walmart in Gainesville,

Georgia.

      Patterson was largely unrepresented in the underlying suit, in part because

Columbia, the insurance carrier for the liability policies on the truck, denied

coverage to Patterson before the lawsuit was filed. Patterson’s employer, Lawson

Air Conditioning and Plumbing, Inc. (“Lawson”), owned the truck he was driving,

was also an underlying defendant, and was undisputedly covered by the Columbia

insurance policies. Columbia accordingly defended Lawson in the underlying suit,

resulting in a $125,000 mediated settlement.

      Despite denying coverage before suit was filed, nearly two years later

Columbia hired attorneys for Patterson and sent him two reservations of rights

letters. Patterson rejected their defense, but the attorneys continued to defend him

under a unilateral reservation of rights until the trial court removed them for lack

of authority. Patterson proceeded to trial pro se, and the jury returned a verdict

against him for $11,500,000.

      Patterson and the Dunns, as judgment creditors, subsequently brought this

action against Columbia. At summary judgment, the Court found that: 1) Patterson

                                           2
       Case 2:17-cv-00246-RWS Document 126 Filed 12/12/19 Page 3 of 7




was an insured under the policies at issue; 2) Columbia breached its duty to defend

Patterson in the underlying suit; and 3) Patterson had no duty to cooperate. The

Court found triable issues for a jury on Patterson’s negligent or bad faith failure to

settle claim and damages. With regard to damages, the Court held that Columbia

was prohibited from arguing that Patterson failed to mitigate his damages because

he rejected Columbia’s belated defense in the underlying action. Columbia now

asks the Court to reconsider that holding and seeks clarification regarding its

ability to argue this issue for damages in general.

                                     Discussion

      Under the Local Rules of this Court, “[m]otions for reconsideration shall not

be filed as a matter of routine practice[,]” but rather, only when “absolutely

necessary.” LR 7.2(E), N.D. Ga. Such absolute necessity arises where there is

“(1) newly discovered evidence; (2) an intervening development or change in

controlling law; or (3) a need to correct a clear error of law or fact.” Careminders

Home Care, Inc. v. Kia nka, 666 Fed. Appx. 832, 834 (11th Cir. 2016) (quoting

Bryan v. Murphy, 246 F. Supp. 2d 1256, 1258 (N.D. Ga. 2003)).

      Columbia argues the Court committed a clear error of law when it held that

Columbia could not argue that Patterson failed to mitigate his damages by

declining Columbia’s belated offer to defend him in the underlying suit. Patterson

                                           3
       Case 2:17-cv-00246-RWS Document 126 Filed 12/12/19 Page 4 of 7




maintains allowing Columbia to fault him for not accepting their late defense

would create perverse incentives for insurance companies faced with coverage

decisions and their duty to defend. While the Court agrees with Patterson in

principle, the strong policy against insurance companies denying a defense to

potential insureds does not alleviate Patterson of his obligation to mitigate

damages.

      As an initial matter, a party “may not employ a motion for reconsideration as

a vehicle to present new arguments or evidence that should have been raised

earlier.” Brogdon ex rel Cline v. Nat’l Healthcare Corp., 103 F. Supp. 2d 1256,

1258 (N.D. Ga. 2003). The Court recognizes that Columbia’s motion for

reconsideration presents fresh arguments not made in its response to Patterson’s

motion for summary judgment as to its mitigation affirmative defense. (Compare

Def.’s Resp. to Patterson’s MSJ, Dkt. [68] at 17-19 with Def.’s Mot. for

Reconsideration, Dkt. [107].) That said, Columbia did respond to Patterson’s

motion on this issue, and ultimately, the Court is most concerned with correctly

applying the law to the facts before it. Therefore, it must now correct a clear error

of law from its prior Order.

      Georgia law requires a person injured in tort or by a breach of contract to

mitigate damages as is “practicable by the use of ordinary care and diligence.”

                                          4
       Case 2:17-cv-00246-RWS Document 126 Filed 12/12/19 Page 5 of 7




O.C.G.A. § 51-12-11 (tort); O.C.G.A. § 13-6-5 (contract). Here, the Court

incorrectly held that, as a matter of law, Patterson did not fail to mitigate the

judgment from the underlying suit by rejecting Columbia’s change-of-heart

defense.

      In its Order, the Court was persuaded by Patterson’s argument that accepting

Columbia’s defense under a reservation of rights would have put him in a worse

position. It was also concerned about upholding Georgia’s strong policy preference

for defending possible insureds while filing a declaratory judgment to clarify

coverage. See e.g., Richmond v. Georgia Farm Bureau Mut. Ins. Co., 231 S.E.2d

245 (Ga. Ct. App. 1976). Now, after considering the parties’ arguments, the Court

concludes that it was incorrect to say that no reasonable jury could find that

Patterson had no duty to accept Columbia’s belated defense to mitigate damages.

      Instead, the jury may consider Patterson’s actions in their entirety to

determine if he reasonably mitigated his damages. See Knox v. Cessna Aircraft

Co., CIV A 405CV-131 HL, 2007 WL 2874228, at *12 (M.D. Ga. Sept. 26, 2007)

(“Whether a plaintiff acted reasonably to mitigate his damages is typically a

question of fact for the jury...”). While Patterson’s refusal of counsel does not

affect Columbia’s liability, a juror could conclude that his decision unreasonably

increased the judgment against him in the underlying case. Arguments about how

                                           5
       Case 2:17-cv-00246-RWS Document 126 Filed 12/12/19 Page 6 of 7




Patterson’s acceptance of Columbia’s defense under a reservation of rights would

have altered his position may help the jury determine if his conduct constituted

ordinary care, as a matter of fact, but are not conclusive at summary judgment.

See Exch. Ins. Ass'n v. Mathews, 92 S.E.2d 121, 124 (Ga. Ct. App. 1956)

(upholding a bench trial finding of fact that a defendant’s failure to defend the

underlying suit was made with ordinary care and diligence.”)

      In short, the Court will allow the jury to hear all issues raised as they pertain

to damages. This includes the arguments and issues approved by earlier Order

[103], and arguments concerning Patterson’s rejection of Columbia’s defense with

regards to mitigation and proximate cause. For example, as to the latter, a jury can

determine whether the proximate cause of Patterson’s injury was Columbia’s

breach of the duty to defend, Patterson’s refusal of Columbia’s belated offer of

representation, or perhaps both. Accordingly, Columbia’s Motion [107] is

GRANTED.

                                     Conclusion

      For the foregoing reasons, Columbia’s Motion for Reconsideration [107] is

GRANTED. The portion of the Court’s September 30, 2019 Order [103]

prohibiting Columbia from arguing that Patterson failed to mitigate damages by

refusing to accept Columbia’s late defense in the underlying action is VACATED.

                                          6
        Case 2:17-cv-00246-RWS Document 126 Filed 12/12/19 Page 7 of 7




The remainder of the Court’s Order [103] stands. The Court will address any

pending motions in limine at the pretrial conference scheduled for December 17,

2019.

        SO ORDERED this 12th day of December, 2019.




                                     ________________________________
                                     RICHARD W. STORY
                                     United States District Judge




                                        7
